Case: 14-10235      Document: 00512836257         Page: 1    Date Filed: 11/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-10235                                 FILED
                                  Summary Calendar                       November 13, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELISSA JO SULLIVAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-100-4


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Melissa Jo Sullivan pleaded guilty to conspiracy to possess with intent
to distribute 50 grams or more of methamphetamine and was sentenced below
the advisory guidelines range to a 300-month term of imprisonment. Sullivan
now appeals her sentence.
       Sullivan asserts that the district court erred in calculating the amount
of methamphetamine (actual) for which she was accountable. She contends


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10235     Document: 00512836257     Page: 2   Date Filed: 11/13/2014


                                  No. 14-10235

that the district court had no basis to use the average purity rate of the drugs
seized from her supplier to determine her drug quantity for purposes of
sentencing. The district court’s determination of drug quantity for purposes of
sentencing is a factual finding that we review for clear error and will uphold
unless it is not plausible in light of the entire record. United States v. Alaniz,
726 F.3d 586, 618 (5th Cir. 2013).
      The unrebutted facts in the PSR and the addendum thereto reflected
that Sullivan obtained the methamphetamine at issue from the supplier, who
had a single source, and, thus, the district court plausibly could have found
that the methamphetamine attributable to Sullivan had a similar purity rate.
See Alaniz, 726 F.3d at 618-19; United States v. Rodriguez, 666 F.3d 944, 947
(5th Cir. 2012).     Further, nothing in the record suggests that the drugs
attributable to Sullivan had a purity rate below 80% and, thus, she has not
shown that the district court clearly erred in its quantity calculation. See
Rodriguez, 666 F.3d at 947; U.S.S.G. § 2D1.1(c)(1), Note (C); § 2D1.1 (n.8(D)).
      Sullivan also asserts that her sentence was substantively unreasonable
because the evidence was insufficient to support the drug quantity for which
she was found responsible. She has not shown error regarding her sentence
because, as noted, her challenge to the district court’s finding on drug quantity
is without merit. Sullivan has not otherwise argued or shown that the district
court failed to account for a factor that should have received significant weight,
gave significant weight to an improper factor, or clearly erred in balancing the
sentencing factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
      AFFIRMED.




                                        2